Title: To John Adams from William Tudor, Sr., 6 June 1789
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 6 June 1789

That I was right in my Position "that a considerable Time must elapse before the united States can arise to Greatness" I find confirmed by your last Letter. That our Situation, Resources and Population may & ought to rank us high on the Scale of Nations is indisputably true. But the heterogeneous Materials which compose our extensive federal Republic; the Jealousies, the Ignorances, & the paltry Views of paltry Politicians, will long impede our national Prgress. Why do we hear of a Faction at New York attempting to lessen the Influence of the Vice President but for the Weight he gives to the Eastern States? And why is he to have a scanty Provision, for his Services, but because he contends for Dignity & Energy in the Government & its Officers? I have sometimes thought there was something in the Constitution of our Countrymen naturally opposed to Men of great Talents. Owing I suppose to their conceiving, & justly enough, that when they chuse Persons of Common Abilities to Offices they make them what they are, but Men of Genius make themselves. And what is still worse, the few great Men which God has given to a Nation, will rouse them from their Indolence & point the Way to Greatness & to Happiness. Americans have no Objection to public Prosperity, provided it is confined to a narrow Scale. And these Principles will continue to be acted upon, untill every State Constitution is annihilated, and Governors &c become what they only ought to be, Corporation Officers. We therefore hope that Congress will pass as many general Acts as possible that the national Legislative, Judicial & executive Powers may be speedily & universally felt in every part of the united States. Among other Acts, a Bankrupt Law is much wanted, & would conduce to make many individuals feel the Force, & participate in the Advantages of the national Government more than any Thing. The numerous Debts contracted before the War, & at the Peace, with the real or artificial scarcity of Cash which is so distressingly felt throughout the Whole Confederacy, calls for such a Relief. Besides the Inconveniences resulting from some States having Bankrupt Acts, some Statutes of Insolvency, & others being without any provisional Relief. The Revenue Laws controul & command the States at Large, Bankrupt Statutes would regulate & govern the dearest, because the pecuniary Interests of every Subject of every State.—
In Consequence of one Paragraph in your last obliging favour of 27 May, I inclose a Letter to the President, which if you approve of, I wish may be sealed & sent to him, either through the Medium of the Post Office, or as you please. I have my own Doubts on the subject of such an application. And therefore beg leave to trust to your Judgement for it’s Propriety. The awkwardness of the Direction is humbly copied from the Stile of the House of Representatives of the United States.
I am, Dear Sir, most cordially Yours
Wm Tudor